IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MELODY STARLING,                           §
                                               §   No. 33, 2019
         Defendant Below, Appellant,           §
                                               §   Court Below—Superior Court
         v.                                    §   of the State of Delaware
                                               §
    SPENCER APARTMENTS,                        §   C.A. No. N18A-09-003
                                               §
        Plaintiff Below, Appellee.             §


                             Submitted: July 12, 2019
                             Decided: August 29, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                        ORDER

       After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s decision dated January 8, 2019. A tenant who seeks to terminate a rental

agreement or deduct the reasonable cost of repairs based on a landlord’s failure to

maintain the rental unit as required must first provide to the landlord written notice

of the maintenance issue, in accordance with 25 Del. C. §§ 5306-07. The appellant

testified that she did not provide written notice of the alleged maintenance

deficiencies.1


1
 Starling v. Spencer Apartments, CPU4-17-004961, Transcript of Civil Trial Proceedings, at 70
(Del. Ct. Com. Pleas Sept. 6, 2018).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                              BY THE COURT:

                              /s/ James T. Vaughn, Jr.
                              Justice




                                2